Hutcheson, Justice.
At a State referendum election held on May 15, 1935, by. authority of an act of the General Assembly of Georgia, there was submitted to popular vote the question of prohibition repeal. That act (Ga. L. 1935, p. 327) provided: “The returns of said election shall be certified to the Secretary of State within three days after said election, and the Secretary of State shall immediately certify the number of votes ‘For Repeal’ and the number of votes ‘Against Repeal’ to the Governor. If a majority of those voting- at said election vote ‘For Repeal/' the State voting as a whole, the Governor shall by proclamation declare this act ratified by the people of the State of Georgia, and when so ratified, notwithstanding the result for the entire State shall be for repeal, it shall be then permissible for the several counties of the State to hold the elections provided for in section 22 of this act. If the State shall vote ‘Against Repeal/ the Governor shall declare this act not ratified, and no further or other election shall be necessary in the several counties of this' State.” W. G. Hastings *306brought a petition for mandamus against John B. Wilson, the Secretary of State, seeking to compel him to certify to the Governor the result of such election. The petition was based on the following facts: All of the 159 counties in Georgia, except three, forwarded' returns of the election within three days. These three counties did not certify their returns within the three days; and the result from the 156 counties was in favor of repeal. The petition seeks to require the Secretary of State to certify to the Governor the result of the election as shown by the returns from the State, after omitting the returns from the three counties which were certified after the three-day period. Up to midnight of May 18, 1935, three days after the election, the Secretary of State had received returns from 156 counties, showing a total of 81,324 votes "For Repeal” and 81,049 votes "Against Repeal.” On the following Monday, May 20, the Secretary of State received returns from Heard County, Talbot County, and Bryan County, which he included in his tabulations, and certified to the Governor that the result of the election was 81,891 votes "For Repeal” and 82,134 votes “Against Repeal.” Petitioner prayed for the writ of mandamus to require the Secretary of State to certify said result as of the expiration of the three-day period. The judge passed the following order: “I am of the opinion that the legislature did not intend that the Secretary of State should certify to the Governor the results of last Wednesday’s election upon incomplete returns. That is true notwithstanding the provision that the returns of the election should be made to the Secretary of State within three days after the election. That provision was merely directory; and complete returns not having been made within three days after the election, the Secretary of State acted within the province of the law in basing his certificate to the Governor upon the complete returns. Therefore I am of the opinion that there is no merit in the within petition, and for that reason I ‘decline to permit it to be filed.” To this order the plaintiff excepted.
It is necessary that we consider what is a "directory” provision and what is a “mandatory” provision of our election laws, and for this purpose we think it not amiss to consider not only our own statutes and rulings but also the rulings of courts of other jurisdictions. The Code of 1933, § 34-3101, provides as follows: "No election shall be defeated for non-compliance with the re*307quirements of the law, if held at the proper time and place by persons qualified to hold it, unless it is shown that by such noncompliance the result is different from what would have been had there been proper compliance.” In Webre v. Wilton, 29 La. Ann. 610, it was said that “a failure to return the result of a certain poll within the time prescribed by law does not of itself authorize the rejection of the votes of that poll.” In Varney v. Justice, 86 Ky. 596, it is held that “a statute is to be regarded as directory merely if the directions given to accomplish a particular end may be violated, and yet the given end be in fact accomplished, and the merits of the case unaffected; and this rule is applied where the statute gives directions as to the manner of holding elections.” This was followed in Anderson v. Winfree, 85 Ky. 597 (5), where it was said: “Where the statute simply provides that certain acts or things shall be done within a particular time or in a particular manner, and does not declare that the performance is essential to the validity of the election, they will be regarded as merely directory unless they affect the actual merits of the election.” Again, in Laird v. Boothe, 22 Cal. App. 569, it was held, that, “to upset an election because the election officers have failed to strictly comply with the law, where it appears that no harm has been done thereby, would be to encourage irregularities committed for the very purpose of invalidating elections.” We refer also to Horsefall v. Salem, 143 Mo. App. 541 (4) (128 S. W. 33), and quote therefrom the following forceful language: “If the statute merely provides that certain things shall be done, and does not prescribe what results shall follow if these things are not done, then the provision is directory merely, and the final test of the legality of either the election or the ballot is whether or not the voters have been given an opportunity to express and have fairly expressed their will.” In Norman v. Indiana, 51 Ind. App. 425 (99 N. E. 812), it was said: “Where an election has been fairly and honestly conducted, it will not thereafter be invalidated by mere irregularities which are not shown to have affected the result. All provisions of the election laws are mandatory if enforcement is sought before election in a direct proceeding for that purpose; but after election they should be held directory only, in support of the result, unless of a character to obstruct the free and intelligent casting of the vote, or the ascertainment of the result, or unless *308the provisions affect an essential element of the election, or unless it is expressly declared by the statute that the particular act is essential to the validity of an election, or that its omission shall render it void.”
We have quoted these rulings from other States for the purpose of showing that the purity of elections and their freedom from fraud will always be safeguarded by the courts. In Coleman v. Board of Education, 131 Ga. 643, the following appears: “In Gilleland v. Schuyler, 9 Kans. 569 (8), it was said that ‘Mere irregularities on the part of election officers, or their omission to observe some merely directory provision of the law, will not vitiate the election/ In the opinion that distinguished jurist, Judge Brewer, who was then a member of the Supreme Court of Kansas, said ‘Questions affecting the purity of elections are in this country of vital importance. Upon them hangs the experiment of self-government. The problem is to secure first to the voter a free, untrammelled vote; and secondly, a correct record and return of the vote. It is mainly with reference to these two results that the rules for conducting elections are prescribed by the legislative power. But these rules are only means. The end is the freedom and purity of the election. To hold these rules all mandatory, and .essential to a valid election, is to subordinate substance to form, the end to the means. Yet, on the other hand, to permit a total neglect of all the requirements of the statute, and still sustain the proceedings, is to forego the lessons of experience and invite a disregard of all those provisions which, the wisdom of years has found conducive to the purity of the ballot box. Ignorance, inadvertence, mistake, or even intentional wrong on the part of local officials, should not be permitted to disfranchise a district. Yet rules, uniformity of procedure, are as essential to secure truth and exactness in elections as in anything else. Irregularities invite and conceal fraud/ He also stated that ‘Unless a fair consideration of the statute shows that the legislature intended compliance with the provision in relation to the manner to be essential to the validity of the proceedings, it is to be regarded as directory merely/” We do not believe the rule relative to this matter can be better stated than as found in Clark v. Hardison, 40 Tex. Civ. App. 611 (90 S. W. 342) : “A failure to observe the directory provisions of the election law will not, in the absence of *309fraud, nullify an election which shows a fair and honest expression of the elector’s will.”
The order denying the mandamus nisi succinctly states the reasons for such denial, and is based on sound principles of law. It would be going too far to say that the General Assembly had even a remote intention of having section 36 of the act in question construed as is sought in the petition before us. The court did not err in refusing to entertain the petition to compel the Secretary of State to certify returns of such election without including the returns from the three counties which were not made to him within the period of three days as provided by statute.

Judgment affirmed.


All the Justices concur, except Bussell, G. J., and Atkinson, J., who dissent.